Citation Nr: 0807948	
Decision Date: 03/07/08    Archive Date: 03/17/08	

DOCKET NO.  04-43 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral arthritis 
of the ankles.   

2.  Entitlement to service connection for residuals of a left 
knee injury.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Senior Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
October 1975 to August 1978, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  

A BVA decision dated in May 2006 affirmed the RO's denial of 
the benefits then sought on appeal.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an Order dated in 
September 2007, the Court granted a Joint Motion filed by the 
parties in the case and returned the case to the Board for 
compliance with the instructions in the Joint Motion.  (The 
Joint Motion noted that the Board's decision had also denied 
entitlement to a compensable rating for residuals of a right 
little finger fracture and indicated that the parties did not 
wish to disturb that portion of the Board's decision and that 
the appellant abandon that claim on appeal.)  


REMAND

A preliminary review of the record, and in particular the 
Joint Motion filed in this case, discloses a need for further 
development prior to further appellate review.  In this 
regard, with respect to the claim for service connection for 
residuals of a left knee injury, the Joint Motion noted that 
the record contained evidence of a current left knee 
disability and inservice evidence of left knee pain following 
the veteran's service accident in which he broke both ankles.  
The Joint Motion also noted that the record reflected that 
the appellant had presented other unrebutted lay evidence of 
a continuity of symptomatology since the accident.  
Accordingly, since the veteran had not been afforded a VA 
examination in connection with this claim, the Joint Motion 
concluded that the veteran was to be afforded a VA 
examination to obtain an opinion as to whether the currently 
diagnosed left knee disability was related to active service, 
including the inservice accident in 1977.  

As for the claim for service connection for bilateral 
arthritis of the ankles, the Joint Motion took issue with the 
Board's determination that there was no competent evidence 
that the veteran currently had an arthritic condition 
affecting either ankle.  The Joint Motion noted that the 
statement was contradicted by a March 2003 X-ray report that 
revealed a small osteophyte posteriorly along the posterior 
portion of the talus of the left ankle, and the statement 
contained in the April 2004 VA examination report that X-rays 
"do not show any significant degenerative changes" and 
indicated that the use of the words "significant degenerative 
changes" would not foreclose the possibility of the presence 
of some arthritis.  

The Board believes that there is a medical question as to 
whether the veteran actually does have arthritis in his 
ankles.  In this regard, X-rays taken of the ankles in 
connection with a February 2003 VA examination do not appear 
to contain any clinical findings of arthritis of the ankles.  
However, at the time of the April 2004 VA examination it was 
reported that images of both ankles from March 2003 revealed 
a good subtalar joint space and that "[t]here may be a small 
osteophyte posteriorly along the posterior portion of the 
talus of the left ankle."  (Emphasis added).  In addition, in 
discussing the assessment of the right ankle following the 
examination, as was noted by the Joint Motion, the examiner 
stated that X-rays did not show any significant degenerative 
changes at the levels of the subtalar joint, which leaves 
open the possibility of some minor or minimal degenerative 
changes being present, although not specifically described in 
the radiological report of those x-rays.  As such, the Board 
believes that the veteran should be afforded an examination 
to determine whether the veteran has arthritis of his ankles, 
and if so, to obtain an opinion as to whether it is causally 
or etiologically related to the initial service injury or to 
the already service-connected bilateral ankle disabilities.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:  

The veteran should be afforded an 
examination of both ankles and his left 
knee to ascertain the nature and etiology 
of any disorders present.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished, but should include X-
rays of both ankles to determine whether 
there is evidence of arthritis in either 
ankle.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including service 
medical records, medical records dated 
following separation from service, and X-
rays of the ankles taken in March 2003 
and referred to in the April 2004 VA 
examination.  Following this review and 
the examination, the examiner is 
requested to offer comments and an 
opinion as to whether any currently 
diagnosed left knee disorder is causally 
or etiologically related to the initial 
injury the veteran sustained during 
service in 1977 or whether it is causally 
or etiologically related to the service-
connected bilateral ankle disabilities.  
The examiner is also requested to comment 
on the presence or absence of arthritis 
of the ankles, and if arthritis is found 
to be present, offer comments and an 
opinion as to whether any such arthritis 
is causally or etiologically related to 
the service injury or to the already 
service-connected bilateral ankle 
disabilities.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history(,)" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



